Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
Consistent with the well-established axiom in patent law that a patentee or applicant is free to be his or her own lexicographer, a patentee or applicant may use terms in a manner contrary to or inconsistent with one or more of their ordinary meanings if the written description clearly redefines the terms. See MPEP 2173.05(a)(III). 
Applicant has defined the terms “about” or “substantially” to mean “that the recited characteristic, parameter, or value need not be achieved exactly, but that deviations or variations, including for example, tolerances, measurement error, measurement accuracy limitations and other factors known to those of skill in the art, may occur in amounts that do not preclude the effect the characteristic was intended to provide” (specification, [0006]).
Response to Arguments
Applicant's arguments filed May 02, 2022 have been fully considered but they are not persuasive. The applicant argues that their amendment overcomes the rejection under 35 USC 103 of Winkelman in view of Carbone because the combination fails to teach a latching device configured to move in/out of contact with a rotor such that rotation of the rotor is allowed/prevented (see page 9 of applicant’s remarks). However, the latching device (Fig. 2b, 41) of Winkelmann includes locking mechanism 43 (its connection to 41 can be seen in Fig. 2b and the mechanism itself can be seen in greater detail in Fig. 3a). The end 69 of 65 can selectively move in and out of contact with tab 49 of 47 to allow/block rotation of 43 (“The locking elements 65 are positioned such that their first arms 69 are aligned with the cam disk portions 49 such that the first arms 69 can be selectively brought into and out of engagement with recesses provided in the cam disk portions 49 by rotating the locking elements 65 about the longitudinal axis of the sleeve portions 67, i.e. longitudinal axis defined by the drive shafts 57. This selective engagement and disengagement of the first arms 69 with recesses of the cam disk portions 49 effects locking and unlocking (or enabling), respectively, of the latching device with respect to changing between the latching position and the release position”, [0066]). 
Therefore, Winkelmann teaches the amended limitation. See below for more detail. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim 1, 3-5, 8, 9, 11, 12, 15-17, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Winkelmann et al. (US 20170355441 A1, hereinafter “Winkelmann”) in view of Carbone et al. (US 20180091070 A1, hereinafter “Carbone”). 
Regarding claim 1, Winkelmann discloses an actuator (figure 4, 19) (“In order to be able to securely maintain the tip section 13 in the deployed position the actuating arrangement 19 also comprises a latching device or arrangement 41, which is shown in detail in FIGS. 3a and 3b, and partly in FIGS. 4 and 5”, [0062]) comprising:
an electric means to drive the actuator (“The wing arrangement then also comprises one or more first latching actuators, which are preferably hydraulic but may also be electric, and one or more second latching actuators, which are preferably hydraulic but may also be electric” [0035]);

    PNG
    media_image1.png
    538
    666
    media_image1.png
    Greyscale

a first lock (Fig. 2b, 41 which includes as a part of it 43 which can be seen in both Fig. 2b and in more detail in Fig. 3a) that 
(i) has a first mechanical bias (“Alternatively or additionally if the latching device includes at least one biasing device or arrangement, which may be or comprise one or more springs and at least one spring for each latching element” [0036]) configured to move the first lock (Fig. 3a, 65) into contact with the rotor (Fig. 3a, 47 and notice that 69 of lock 65 fits into disk 49 at the back of 47) thereby preventing rotation of the rotor when the rotor is in a home position (“The locking elements 65 are positioned such that their first arms 69 are aligned with the cam disk portions 49 such that the first arms 69 can be selectively brought into and out of engagement with recesses provided in the cam disk portions 49 by rotating the locking elements 65 about the longitudinal axis of the sleeve portions 67, i.e. longitudinal axis defined by the drive shafts 57. This selective engagement and disengagement of the first arms 69 with recesses of the cam disk portions 49 effects locking and unlocking (or enabling), respectively, of the latching device with respect to changing between the latching position and the release position”, [0066]) and 

    PNG
    media_image2.png
    400
    454
    media_image2.png
    Greyscale

(ii) is configured to move against the first mechanical bias to break contact with the rotor while receiving a first control signal (“the two control units are then adapted to receive control commands from the actuating element and to control the operation of the wing arrangement accordingly” [0042]); and 
a second lock (figure 2b, 41, “In order to be able to securely maintain the tip section 13 in the deployed position the actuating arrangement 19 also comprises a latching device or arrangement 41” [0062], see second latching actuator on right side of figure 2b where 19 is pointing), that (i) has a second mechanical bias configured to move the second lock to break contact with the rotor (“It should be noted that it is also possible that the biasing device includes a dead-center position, on both sides of which it biases the one or more latching elements into a different one of the release position and the latching position” [0036], (i.e. the invention contemplates a second mechanical bias to disengage the rotor) and 
(ii) is configured to move to make contact with the rotor (Fig. 3a when 69 is engaged with 47) against the second mechanical bias to prevent rotation of the rotor while receiving a second control signal (“the two control units are then adapted to receive control commands from the actuating element and to control the operation of the wing arrangement accordingly” [0042]). 
 Winkelmann does not disclose a rotor comprising a permanent magnet; a stator that at least partially surrounds the rotor; and a plurality of electromagnets coupled to the stator that are configured to apply magnetic force to the permanent magnet to rotate the rotor.
Carbone teaches an electric motor (figure 1, 10) to be used as an actuator for an airplane (“the motor 10 is employed as part of an actuator system on an aircraft ” [0012]) where the electric motor comprises: a rotor (figure 1, 12) comprising a permanent magnet (figure 1, 14), a stator  that at least partially surrounds the rotor (figure 1, stator 16 is shown at least partially surrounding rotor 12); and a plurality of electromagnets coupled to the stator (“The motor 10 is physically similar to a brushless DC or AC permanent magnet motor, as it includes a rotor 12 that is cylindrical with permanent magnets 14 attached thereto and surrounded by stator coils (i.e. a plurality of electromagnets coupled to the stator)” [0011]) that are configured to apply magnetic force to the permanent magnet to rotate the rotor (“The stator sectors are disposed in a common plane, are independently wound, and capable of driving the load (i.e. the coils apply magnetic force to the permanent magnets 14) of the rotor 12 in the event of failure of one of the other stator sectors. Each stator sector includes its own respective controller and electronics to ensure redundant functionality in the event of failure or unavailability of the other stator sector(s). For example, in operation all three stator sectors 20, 22 and 24 may be driving rotation of the rotor 12” [0013]). 
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the actuator of Winkelmann to implement the rotation using an electric motor as taught by Carbone for the benefit of allowing the actuation method to work even when hydraulic power is unavailable (see Winkelmann paragraph [0029]).
Regarding claim 3, Winkelmann in view of Carbone discloses the actuator of claim 1. Winkelmann further discloses wherein the rotor and the stator form a hinge (“The linear hydraulic actuator is coupled between the base section” [0013], hinge of figure 2a) having an axis of rotation (axis of rotation allows movement between deployed and stowed position, [0013], figure 2a shows stowed position), wherein the hinge is configured to mechanically couple a first object (figure 2a, 11) to a second object (figure 2a, 13) and allow rotation of the second object relative to the first object about the axis of rotation (“the linear hydraulic actuator is operable to selectively move the tip section between the deployed position and the stowed position” [0013]).

    PNG
    media_image3.png
    690
    617
    media_image3.png
    Greyscale

	Regarding claim 4, Winkelmann in view of Carbone discloses the actuator of claim 3. 
	Winkelmann does not explicitly teach a plurality of permanent magnets, and wherein the plurality of electromagnets is configured to apply magnetic force to the plurality of permanent magnets to rotate the rotor.
	Carbone teaches a plurality of permanent magnets (a plurality of permanent magnets 14 can be seen in figure 1), and wherein the plurality of electromagnets is configured to apply magnetic force to the plurality of permanent magnets to rotate the rotor (“The stator sectors are disposed in a common plane, are independently wound, and capable of driving the load of the rotor 12 in the event of failure of one of the other stator sectors” [0013]).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the actuator of Winkelmann to implement the rotation using an electric motor as taught by Carbone for the benefit of allowing the actuation method to work even when hydraulic power is unavailable (see Winkelmann [0029]). 
Regarding claim 5, Winkelmann in view of Carbone discloses the actuator of claim 1. Winkelmann further discloses wherein the rotor (figure 3a, 47) comprises a receptacle (figure 3a, slot 51) and the first lock (figure 2b, 41) comprises a spring (“Then, the bolts are biased by a biasing arrangement, which preferably comprises one or more springs, into the latching position, so that they are moved into and maintained in the latching position by the biasing arrangement” [0081]) and a pin (figure 2b, 45), wherein the spring is biased to push the pin into the receptacle when the receptacle is aligned with the pin (pin 45 is inside receptacle 47 when in “latching position” [0064]), and wherein the receptacle is aligned with the pin when the rotor is in the home position (“When the two slots 51, 55 are aligned with each other by suitably rotating the latching element 43, elongate and rod-shaped engagement portions 45 carried on a distal end of each of the second support elements 39 of the tip section 13 are able to enter into the slots 51, 55 to be received in the latching sleeves 47 of the latching elements 43 when the tip section 13 is moved from the stowed position into the deployed position, and the exit the latching sleeves 47 of the latching elements 43 to allow the tip section 13 to be moved from the deployed position into the stowed position. Thus, this position, which is shown in FIGS. 3a and 3b is the release position of the latching device 41” [0064]). 
Regarding claim 8, Winkelmann in view of Carbone discloses the actuator of claim 1. Winkelmann further discloses wherein the second lock (figure 2b, 41) comprises 
a spring (“Alternatively or additionally if the latching device includes at least one biasing device or arrangement, which may be or comprise one or more springs and at least one spring for each latching element” [0036]), 
 and a pin (figure 2b, 45), 
and wherein the spring is biased to push the pin  away from the rotor  to disengage the rotor (this would correspond to biasing in the “release position”) (“It should be noted that it is also possible that the biasing device includes a dead-center position, on both sides of which it biases the one or more latching elements into a different one of the release position and the latching position”) (i.e. the invention contemplates a second mechanical bias to disengage the rotor).
Regarding claim 9, Winkelmann discloses an aircraft (figure 1a, 1) comprising: a foldable wing (figure 1a, 9) comprising an inboard section (figure 1a, 11) and an outboard section (figure 1a, 13); and 

    PNG
    media_image4.png
    576
    610
    media_image4.png
    Greyscale

an actuator (see quote below from [0035]) mechanically coupled (figure 2a) to the inboard (figure 1a, 11) and outboard (figure 1a, 13) sections of the plane comprising: an electric means for driving the actuator (“The wing arrangement then also comprises one or more first latching actuators, which are preferably hydraulic but may also be electric, and one or more second latching actuators, which are preferably hydraulic but may also be electric” [0035]); 
a first lock (Fig. 2b, 41 which includes as a part of it 43 which can be seen in both Fig. 2b and in more detail in Fig. 3a) that 
(i) has a first mechanical bias (“Alternatively or additionally if the latching device includes at least one biasing device or arrangement, which may be or comprise one or more springs and at least one spring for each latching element” [0036]) configured to move the first lock (Fig. 3a, 65) into contact with the rotor (Fig. 3a, 47 and notice that 69 of lock 65 fits into disk 49 at the back of 47) thereby preventing rotation of the outboard section when the outboard section is in a home position (“The locking elements 65 are positioned such that their first arms 69 are aligned with the cam disk portions 49 such that the first arms 69 can be selectively brought into and out of engagement with recesses provided in the cam disk portions 49 by rotating the locking elements 65 about the longitudinal axis of the sleeve portions 67, i.e. longitudinal axis defined by the drive shafts 57. This selective engagement and disengagement of the first arms 69 with recesses of the cam disk portions 49 effects locking and unlocking (or enabling), respectively, of the latching device with respect to changing between the latching position and the release position”, [0066]) and 
(ii) is configured to move against the first mechanical bias to break contact with the rotor while receiving a first control signal (“the two control units are then adapted to receive control commands from the actuating element and to control the operation of the wing arrangement accordingly” [0042]); and 
a second lock (figure 2b, 41, “In order to be able to securely maintain the tip section 13 in the deployed position the actuating arrangement 19 also comprises a latching device or arrangement 41” [0062], see second latching actuator on right side of figure 2b where 19 is pointing), that (i) has a second mechanical bias configured to move the second lock to break contact with the rotor (“It should be noted that it is also possible that the biasing device includes a dead-center position, on both sides of which it biases the one or more latching elements into a different one of the release position and the latching position” [0036], (i.e. the invention contemplates a second mechanical bias to disengage the rotor) and 
(ii) is configured to move to make contact with the rotor (Fig. 3a when 69 is engaged with 47) against the second mechanical bias to prevent rotation of the outboard section while receiving a second control signal (“the two control units are then adapted to receive control commands from the actuating element and to control the operation of the wing arrangement accordingly” [0042]). 
	Winkelmann does not disclose wherein the actuator comprises a rotor comprising a permanent magnet, wherein the rotor is mechanically coupled to the outboard section; a stator that at least partially surrounds the rotor, wherein the stator is mechanically coupled to the inboard section; and a plurality of electromagnets coupled to the stator that are configured to apply magnetic force to the permanent magnet to rotate the outboard section. 
Carbone teaches an electric motor (figure 1, 10) to be used as an actuator for an airplane (“the motor 10 is employed as part of an actuator system on an aircraft ” [0012]) where the electric motor comprises: a rotor (figure 1, 12) comprising a permanent magnet (figure 1, 14), a stator  that at least partially surrounds the rotor (figure 1, stator 16 is shown at least partially surrounding rotor 12); and a plurality of electromagnets coupled to the stator (“The motor 10 is physically similar to a brushless DC or AC permanent magnet motor, as it includes a rotor 12 that is cylindrical with permanent magnets 14 attached thereto and surrounded by stator coils (i.e. a plurality of electromagnets coupled to the stator)” [0011]) that are configured to apply magnetic force to the permanent magnet to rotate the rotor (“The stator sectors are disposed in a common plane, are independently wound, and capable of driving the load (i.e. the coils apply magnetic force to the permanent magnets 14) of the rotor 12 in the event of failure of one of the other stator sectors. Each stator sector includes its own respective controller and electronics to ensure redundant functionality in the event of failure or unavailability of the other stator sector(s). For example, in operation all three stator sectors 20, 22 and 24 may be driving rotation of the rotor 12” [0013]). 
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the actuator of Winkelmann to implement the rotation using an electric motor as taught by Carbone for the benefit of allowing the actuation method to work even when hydraulic power is unavailable (see Winkelmann paragraph [0029]).
Regarding claim 11, Winkelmann in view of Carbone discloses the aircraft of claim 9. Winkelmann further discloses wherein the rotor and the stator form a hinge (“The linear hydraulic actuator is coupled between the base section” [0013], hinge of figure 2a) having an axis of rotation (axis of rotation allows movement between deployed and stowed position [0013], figure 2a shows stowed position), wherein the hinge mechanically couples the inboard section (figure 1a, 11) to the outboard section (figure 1a, 13) and allows rotation of the outboard section relative to the inboard section about the axis of rotation (“the linear hydraulic actuator is operable to selectively move the tip section between the deployed position and the stowed position” [0013]). 
Regarding claim 12, Winkelmann in view of Carbone discloses the aircraft of claim 9. Winkelmann further discloses wherein the rotor (figure 2b, 47) comprises a receptacle (gap of 47) and 
the first lock (figure 2b, 41, “In order to be able to securely maintain the tip section 13 in the deployed position the actuating arrangement 19 also comprises a latching device or arrangement 41” [0062]) comprises a spring (“the bolts are biased by a biasing arrangement, which preferably comprises one or more springs, into the latching position, so that they are moved into and maintained in the latching position by the biasing arrangement” [0085]) and a pin (figure 2b, 45), 
wherein the spring is biased to push the pin into the receptacle when the receptacle is aligned with the pin, and wherein the receptacle is aligned with the pin (when pin in receptacle the outboard section is in the deployed/home position, see quote from [0064]) when the outboard section is in the home position (“When the two slots 51, 55 are aligned with each other by suitably rotating the latching element 43, elongate and rod-shaped engagement portions 45 carried on a distal end of each of the second support elements 39 of the tip section 13 are able to enter into the slots 51, 55 to be received in the latching sleeves 47 of the latching elements 43 when the tip section 13 is moved from the stowed position into the deployed position, and the exit the latching sleeves 47 of the latching elements 43 to allow the tip section 13 to be moved from the deployed position into the stowed position. Thus, this position, which is shown in FIGS. 3a and 3b is the release position of the latching device 41” [0064]). 
Regarding claim 15, Winkelmann in view of Carbone discloses the aircraft of claim 9. Winkelmann further discloses wherein the second lock (figure 2b, 41, “In order to be able to securely maintain the tip section 13 in the deployed position the actuating arrangement 19 also comprises a latching device or arrangement 41” [0062], see second latching actuator on right side of figure 2b where 19 is pointing), comprises
a spring (“Alternatively or additionally if the latching device includes at least one biasing device or arrangement, which may be or comprise one or more springs and at least one spring for each latching element” [0036]), 
 and a pin [figure 2b, 45], 
and wherein the spring is biased to push the pin away from the rotor to disengage the rotor (“It should be noted that it is also possible that the biasing device includes a dead-center position, on both sides of which it biases the one or more latching elements into a different one of the release position and the latching position. Then, the one or more first latching actuators as well as, independently, the one or more second latching actuators may be operable to move the one or more latching elements towards and over the dead-center position of the biasing device, and the biasing device may then effect the final movement into the release position or the latching position, as the case may be, either alone or together with the one or more first latching actuators or the one or more second latching actuators” see paragraph [0036] and also paragraphs [0064]-[0065]).
Regarding claim 16, Winkelmann discloses a method of operating an actuator (figure 2b, 19), the method comprising: 

    PNG
    media_image5.png
    391
    443
    media_image5.png
    Greyscale

sending a first control signal (“the two control units are then adapted to receive control commands from the actuating element and to control the operation of the wing arrangement accordingly” [0042]) to a first lock (figure 2b, 41, “In order to be able to securely maintain the tip section 13 in the deployed position the actuating arrangement 19 also comprises a latching device or arrangement 41” [0062]) , thereby causing the first lock (figure 2b, 41) to break contact with a rotor (figure 3a, 69 breaking contact with 49) (“Consequently, when it is desired to move the tip section 13 into the deployed position or out of the deployed position and the latching device 41 is not yet in the release position, the latching device 41 is at first operated by using one of the first and second connecting shaft actuators 63a, 63b to bring the latching device 41 into the release position” [0065]) and allow rotation of the rotor (figure 3a, 47) with respect to a stator (figure 3a, 53) that at least partially surrounds the rotor, (“When the latching device 41 and its latching elements 43 are in the release position the first arms 69 of the locking elements 65 can be brought into and out of engagement with a corresponding recess in the cam disk portions 49 by suitably rotating the locking elements 65” [0068], “Thus, the locking elements 65 can be selectively moved between a position, in which the first arms 69 are in engagement with one of these recesses and prevent rotation of the latching elements 43” [0068])
sending a second control signal (“the two control units are then adapted to receive control commands from the actuating element and to control the operation of the wing arrangement accordingly” [0042]) to a second lock (figure 2b, 41, “In order to be able to securely maintain the tip section 13 in the deployed position the actuating arrangement 19 also comprises a latching device or arrangement 41” [0062], see second latching actuator on right side of figure 2b where 19 is pointing), thereby causing the second lock (figure 2b, 41) to make contact with the rotor (figure 3a, 47) and prevent rotation of the rotor (figure 3a, 47) from the rotated position (“In order to be able to prevent the latching elements 43 to inadvertently leave the release position and the latching position, the actuating arrangement 19 also comprises a locking device or arrangement 73, which is likewise shown in detail in FIGS. 3a and 3b, and partly in FIGS. 4 and 5” [0066]), “Thus, the locking elements 65 can be selectively moved between a position, in which the first arms 69 are in engagement with one of these recesses and prevent rotation of the latching elements 43” [0068] (i.e. locking arrangement prevents rotation when device in latching position);
deactivating the second control signal to cause the second lock to break contact with the rotor (figure 3a, 47) via mechanical bias of the second lock (figure 2b, 41) (“It should be noted that it is also possible that the biasing device includes a dead-center position, on both sides of which it biases the one or more latching elements into a different one of the release position and the latching position. Then, the one or more first latching actuators as well as, independently, the one or more second latching actuators may be operable to move the one or more latching elements towards and over the dead-center position of the biasing device, and the biasing device may then effect the final movement into the release position or the latching position, as the case may be, either alone or together with the one or more first latching actuators or the one or more second latching actuators” [0036])
rotating the rotor from the rotated position to the home position (when slot is in alignment with support casing) (“Each of the toothed latching sleeves 47 comprises a slot or cutout 51 in its circumferential wall, and each support casing 53 likewise comprises a slot or cutout 55, which is arranged and dimensioned such that by rotating the latching sleeve 47 about the longitudinal axis thereof the slot 51 of the latching element 43 can be selectively brought into and out of alignment with the slot 55 of the support casing 53, thereby selectively allowing and preventing, respectively, entry into of an elongate element into the interior of the slot 51 of the latching element 43 and exit out the slot 51.” [0062]). 
and deactivating the first control signal to cause the first lock (figure 2b, 41) to make contact with the rotor (figure 3a, 47) via mechanical bias of the first lock (figure 2b, 41) and prevent rotation of the rotor from the home position (“In order to be able to prevent the latching elements 43 to inadvertently leave the release position and the latching position, the actuating arrangement 19 also comprises a locking device or arrangement 73, which is likewise shown in detail in FIGS. 3a and 3b, and partly in FIGS. 4 and 5” [0066], “Thus, the locking elements 65 can be selectively moved between a position, in which the first arms 69 are in engagement with one of these recesses and prevent rotation of the latching elements 43” [0068];
Winkelmann does not disclose sending excitation currents to a plurality of electromagnets coupled to the stator to apply magnetic force to a permanent magnet of the rotor, thereby causing the rotor to rotate from a home position to a rotated position;
Carbone teaches an electric motor (figure 1, 10) to be used in an actuator for an airplane (“In primary flight control actuation applications on aircraft, redundant channels of operation are required to satisfy high reliability and flight safety requirements” [0002]) that sends excitation currents to a plurality of electromagnets  (“The motor 10 is physically similar to a brushless DC or AC permanent magnet motor, as it includes a rotor 12 that is cylindrical with permanent magnets 14 attached thereto and surrounded by stator coils (i.e. the excitation currents flow through coil to produce the magnetic force driving the rotor)” [0011]) coupled to the stator (16) to apply magnetic force to a permanent magnet (14) of a rotor (12) (“The method also includes continuing to drive the permanent magnet rotor with one of the stator sectors in the event of failure of one of the other stator sectors” [0006]), thereby causing the rotor (12) to rotate from a home to a rotated position (“As fly-by-wire designs are employed on new aircraft, or retrofitted onto existing aircraft, rotary or linear motions are required to control hydraulic actuators” [0002]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the actuation method of Winkelmann to include a step that actuated the wing rotation between the deployed/latched position and the stowed/released position by using an electric motor for the benefit of allowing the actuation method to work even when hydraulic power is unavailable (paragraph [0029], Winkelmann).
Regarding claim 17, Winkelmann in view of Carbone discloses the method of claim 16. Winkelmann further discloses rotating the rotor from the rotated position (stowed/released position) to the home position (deployed/latched position) (“Each of the toothed latching sleeves 47 comprises a slot or cutout 51 in its circumferential wall, and each support casing 53 likewise comprises a slot or cutout 55, which is arranged and dimensioned such that by rotating the latching sleeve 47 about the longitudinal axis thereof the slot 51 of the latching element 43 can be selectively brought into and out of alignment with the slot 55 of the support casing 53, thereby selectively allowing and preventing, respectively, entry into of an elongate element into the interior of the slot 51 of the latching element 43 and exit out the slot 51.” [0062]).
Winkelmann does not disclose wherein rotating the rotor from the rotated position to the home position comprises sending additional excitation currents to the plurality of electromagnets.
Carbone further discloses wherein rotating the rotor from the rotated position to the home position comprises sending additional excitation currents to the plurality of electromagnets (“coils”) to apply magnetic force to the permanent magnet (figure 1, 14). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the actuator of Winkelmann to implement the rotation using an electric motor as taught by Carbone for the benefit of allowing the actuation method to work even when hydraulic power is unavailable (see Winkelmann paragraph [0029]). 
Regarding claim 20, Winkelmann in view of Carbone discloses the method of claim 20. Winkelmann further discloses wherein the rotated position (stowed/released position) is a first rotated position (“Thus, the first and second connecting shaft actuators 63a, 63b are operable to selectively rotate the latching elements 43 and their latching sleeves 47” [0063]), and wherein rotating the rotor (figure 3a, 47) from the first rotated position (stowed/released position) to the home position (deployed/latched position) comprises:
rotating the rotor (figure 3a, 47) from the first rotated position (stowed/released position) to a second rotated position (deployed/latched position) (“When the tip section 13 has been moved into the deployed position and it is desired to latch the tip section 13 in the deployed position, the latching device 41 is operated by using one of the first and second connecting shaft actuators 63a, 63b to rotate the latching elements 43 and their latching sleeves 47 such that the slots 51, 55 are no longer aligned, thereby preventing exit of the engagement portions 45 from the latching sleeves 47. Thus, this position is the latching position of the latching device 41 [0065]);
sending a third control signal (“the two control units are then adapted to receive control commands from the actuating element and to control the operation of the wing arrangement accordingly” [0042]) to the second lock (figure 2b, 41, “In order to be able to securely maintain the tip section 13 in the deployed position the actuating arrangement 19 also comprises a latching device or arrangement 41” [0062], see second latching actuator on right side of figure 2b where 19 is pointing), 
thereby causing the second lock (figure 2b, 41) to engage the rotor (figure 3a, 47) and prevent rotation of the rotor (figure 3a, 47) from the second rotated position (“In order to be able to prevent the latching elements 43 to inadvertently leave the release position and the latching position, the actuating arrangement 19 also comprises a locking device or arrangement 73, which is likewise shown in detail in FIGS. 3a and 3b, and partly in FIGS. 4 and 5” [0066], “Thus, the locking elements 65 can be selectively moved between a position, in which the first arms 69 are in engagement with one of these recesses and prevent rotation of the latching elements 43” [0068]);
deactivating the third control signal to cause the second lock (figure 2b, 41) to disengage the rotor (figure 3a, 47) via mechanical bias of the second lock (“It should be noted that it is also possible that the biasing device includes a dead-center position, on both sides of which it biases the one or more latching elements into a different one of the release position and the latching position. Then, the one or more first latching actuators as well as, independently, the one or more second latching actuators may be operable to move the one or more latching elements towards and over the dead-center position of the biasing device, and the biasing device may then effect the final movement into the release position or the latching position, as the case may be, either alone or together with the one or more first latching actuators or the one or more second latching actuators [0036]); and rotating the rotor from the second rotated position (latched/deployed position) to the home position (stowed/released position).
Claim 2, 10, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Winkelmann in view of Carbone and further in view of Li et al. (CN 109592008 A, hereinafter “Li”). 

    PNG
    media_image6.png
    635
    405
    media_image6.png
    Greyscale

Regarding claim 2, Winkelmann in view of Carbone discloses the actuator of claim 1. The combination of Winkelmann in view of Carbone does not discloses a return spring that is mechanically biased to rotate the rotor to the home position.
	Li teaches a return spring (figure 5, 2) for mechanically biasing an airplane wing shaft to a home position (“At the same time, the present invention can directly unload the external force acting on the hinge mechanism and restore the original state through its own surface return spring and axis return spring when the lock is eliminated and the rotation is generated, which is more convenient for the application of the mechanism”, [0029]). 
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the wing actuator of Winkelmann by incorporating a return spring to the rotor, as taught by Li. This is beneficial to allow the actuator to automatically return to the home state when the driving element is stopped (“When there is no rotation, the original state is restored only by the shaft return spring” [0029], Li). 
Regarding claim 10, Winkelmann in view of Carbone discloses the aircraft of claim 9. The combination of Winkelmann and Carbone does not explicitly disclose a return spring that is mechanically biased to rotate the outboard section to the home position.
	Li teaches a return spring (figure 5, 2) for mechanically biasing an airplane wing shaft to a home position (“At the same time, the present invention can directly unload the external force acting on the hinge mechanism and restore the original state through its own surface return spring and axis return spring when the lock is eliminated and the rotation is generated, which is more convenient for the application of the mechanism” [0029]). 
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the wing actuator of Winkelmann by incorporating a return spring to the rotor, as taught by Li. 
	This is beneficial to allow the actuator to automatically return to the home state when the driving element is stopped (“When there is no rotation, the original state is restored only by the shaft return spring” [0029], Li). 
Regarding claim 18, Winkelmann in view of Carbone discloses the method of claim 16. The combination of Winkelmann in view of Carbone does not disclose wherein rotating the rotor from the rotated position to the home position comprises rotating the rotor via mechanical bias of a return spring.
	Li teaches a return spring (figure 5, 2) for mechanically rotating an airplane wing shaft to a home position (“At the same time, the present invention can directly unload the external force acting on the hinge mechanism and restore the original state through its own surface return spring and axis return spring when the lock is eliminated and the rotation is generated, which is more convenient for the application of the mechanism” [0029]). 
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the wing actuator of Winkelmann by incorporating a return spring to the rotor, as taught by Li. 
	This is beneficial to allow the actuator to automatically return to the home state when the driving element is stopped (“When there is no rotation, the original state is restored only by the shaft return spring” [0029, Li]). 
Claim 6, 7, 13, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Winkelmann in view of Carbone and further in view of Bishop et al. (US 20170355438 A1, hereinafter “Bishop”). 
Regarding claim 6, Winkelmann in view of Carbone discloses the actuator of claim 1. Winkelmann further discloses wherein the rotor (figure 3a, 47) comprises a receptacle (gap of 47) 
and the first lock (figure 2b, 41, “In order to be able to securely maintain the tip section 13 in the deployed position the actuating arrangement 19 also comprises a latching device or arrangement 41” [0062]), comprises 
a spring (“Then, the bolts are biased by a biasing arrangement, which preferably comprises one or more springs, into the latching position, so that they are moved into and maintained in the latching position by the biasing arrangement” [0085]), 
a pin (figure 2b, 45), and 
an electric actuator (“In the case of electrically powered first and second latching actuators the one or more first latching actuators are driven by first electric drive means and the one or more second latching actuators are driven by separate second electric drive means, thereby again providing for full redundancy in the operation of the latching device” [0035]) 
and wherein the electric actuator is configured to move the pin (figure 2b, 45) against the spring to remove the pin (figure 2b, 45) from the receptacle (“figure 3a, gap of 47) while receiving the first control signal (hydraulic power or electric drive) (“In the latter case, the latching elements are normally in the latching position, and active power, preferably active hydraulic power, must be used to move them into the release position” [0036]). 
Winkelmann and Carbone does not explicitly disclose where the electric actuator is an electromagnet. 
Bishop teaches an electric actuator for an airplane locking system that is driven by an electromagnet (the coil) (“When the coil 82 is energised the magnetic field produced by the coil moves the armature 81 downwards, which overcomes the force of the spring 48 to moves the pin 51, 52 from its extended position to its retracted position” [0189]). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the rotating wing mechanism of Winkelmann in view of Carbone by using an electromagnet as the driving means for the electric actuator as taught by Bishop to provide a simple, compact driving mechanism that can be incorporated individually with each pin ([0159], Bishop). 
Regarding claim 7, Winkelmann in view of Carbone discloses the actuator of claim 1. Winkelmann further discloses wherein the rotor comprises a plurality (figure 3b shows a plurality of the latching mechanisms) of receptacles (figure 3a, gap of 47) at respective positions on the rotor (figure 3a, 47),

    PNG
    media_image7.png
    349
    491
    media_image7.png
    Greyscale

wherein the second lock (figure 2b, 41, “In order to be able to securely maintain the tip section 13 in the deployed position the actuating arrangement 19 also comprises a latching device or arrangement 41” [0062], see second latching actuator on right side of figure 2b where 19 is pointing), comprises 
a spring (“Alternatively or additionally if the latching device includes at least one biasing device or arrangement, which may be or comprise one or more springs and at least one spring for each latching element” [0036]), 
a pin (figure 2b, 45), and 
an electric actuator (“In the case of electrically powered first and second latching actuators the one or more first latching actuators are driven by first electric drive means and the one or more second latching actuators are driven by separate second electric drive means, thereby again providing for full redundancy in the operation of the latching device” [0035]), and 
wherein the electric actuator is configured to move the pin (figure 2b, 45) against the spring to insert the pin (figure 2b, 45) into a receptacle (figure 3a, gap of 47) of the plurality of receptacles (figure 3b) that is aligned with the pin (figure 2b, 45) and prevent rotation of the rotor while receiving the second control signal (“It should be noted that it is also possible that the biasing device includes a dead-center position, on both sides of which it biases the one or more latching elements into a different one of the release position and the latching position. Then, the one or more first latching actuators as well as, independently, the one or more second latching actuators may be operable to move the one or more latching elements towards and over the dead-center position of the biasing device, and the biasing device may then effect the final movement into the release position or the latching position, as the case may be, either alone or together with the one or more first latching actuators or the one or more second latching actuators” [0036]).
Winkelmann in view of Carbone does not disclose where the electric actuator is an electromagnet. 
Bishop teaches an electric actuator for an airplane locking system that is driven by an electromagnet (the coil) (“When the coil 82 is energised the magnetic field produced by the coil moves the armature 81 downwards, which overcomes the force of the spring 48 to moves the pin 51, 52 from its extended position to its retracted position” [0189]). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the rotating wing mechanism of Winkelmann in view of Carbone by using an electromagnet as the driving means for the electric actuator as taught by Bishop to provide a simple, compact driving mechanism that can be incorporated individually with each pin (see paragraph [0151], Bishop). 
Regarding claim 13, Winkelmann in view of Carbone discloses the aircraft of claim 9. Winkelmann further discloses wherein the rotor (figure 3a, 47) comprises a receptacle (gap of 47) 
and the first lock (figure 2b, 41, “In order to be able to securely maintain the tip section 13 in the deployed position the actuating arrangement 19 also comprises a latching device or arrangement 41” [0062]), comprises 
a spring (“spring”, “Then, the bolts are biased by a biasing arrangement, which preferably comprises one or more springs, into the latching position, so that they are moved into and maintained in the latching position by the biasing arrangement” [0085]), 
a pin (figure 2b, 45), and 
an electric actuator (“In the case of electrically powered first and second latching actuators the one or more first latching actuators are driven by first electric drive means and the one or more second latching actuators are driven by separate second electric drive means, thereby again providing for full redundancy in the operation of the latching device” [0035]) 
and wherein the electric actuator is configured to move the pin against the spring to remove the pin from the receptacle (“In the latter case, the latching elements are normally in the latching position, and active power, preferably active hydraulic power, must be used to move them into the release position” [0036]) while receiving the first control signal (“the two control units are then adapted to receive control commands from the actuating element and to control the operation of the wing arrangement accordingly” [0042])
Winkelmann in view of Carbone does not disclose where the electric actuator is an electromagnet. 
Bishop teaches an electric actuator for an airplane locking system that is driven by an electromagnet (the coil) (“When the coil 82 is energised the magnetic field produced by the coil moves the armature 81 downwards, which overcomes the force of the spring 48 to moves the pin 51, 52 from its extended position to its retracted position” [0189]). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the rotating wing mechanism of Winkelmann in view of Carbone by using an electromagnet as the driving means for the electric actuator as taught by Bishop to provide a simple, compact driving mechanism that can be incorporated individually with each pin (see paragraph [0151], Bishop). 
	Regarding claim 14, Winkelmann in view of Carbone discloses the aircraft of claim 9. Winkelmann further discloses wherein the rotor comprises a plurality (figure 3b shows a plurality of the latching mechanism) of receptacles (figure 3a, gap of 47) at respective positions on the rotor (figure 3a, 47), 
wherein the second lock (figure 2b, 41, “In order to be able to securely maintain the tip section 13 in the deployed position the actuating arrangement 19 also comprises a latching device or arrangement 41” [0062], see second latching actuator on right side of figure 2b where 19 is pointing), comprises 
a spring (“Alternatively or additionally if the latching device includes at least one biasing device or arrangement, which may be or comprise one or more springs and at least one spring for each latching element” [0036]), 
a pin (figure 2b, 45), and 
an electric actuator (“In the case of electrically powered first and second latching actuators the one or more first latching actuators are driven by first electric drive means and the one or more second latching actuators are driven by separate second electric drive means, thereby again providing for full redundancy in the operation of the latching device” [0035]), and 
wherein the electric actuator is configured to move the pin (figure 2b, 45) against the spring to insert the pin (figure 2b, 45) into a receptacle (figure 3a, gap of 47) of the plurality of receptacles (figure 3b) that is aligned with the pin (figure 2b, 45) and prevent rotation of the outboard section (“Then, the one or more first latching actuators as well as, independently, the one or more second latching actuators may be operable to move the one or more latching elements towards and over the dead-center position of the biasing device, and the biasing device may then effect the final movement into the release position or the latching position, as the case may be, either alone or together with the one or more first latching actuators or the one or more second latching actuators” [0036], “In order to be able to prevent the latching elements 43 to inadvertently leave the release position and the latching position, the actuating arrangement 19 also comprises a locking device or arrangement 73, which is likewise shown in detail in FIGS. 3a and 3b, and partly in FIGS. 4 and 5” [0066], “Thus, the locking elements 65 can be selectively moved between a position, in which the first arms 69 are in engagement with one of these recesses and prevent rotation of the latching elements 43” [0068])
while receiving the second control signal (“the two control units are then adapted to receive control commands from the actuating element and to control the operation of the wing arrangement accordingly” [0042]).
Winkelmann in view of Carbone does not disclose where the electric actuator is an electromagnet. 
Bishop teaches an electric actuator for an airplane locking system that is driven by an electromagnet (the coil) (“When the coil 82 is energised the magnetic field produced by the coil moves the armature 81 downwards, which overcomes the force of the spring 48 to moves the pin 51, 52 from its extended position to its retracted position” [0189]). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the rotating wing mechanism of Winkelmann in view of Carbone by using an electromagnet as the driving means for the electric actuator as taught by Bishop to provide a simple, compact driving mechanism that can be incorporated individually with each pin (see paragraph [0151], Bishop). 
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Winkelmann in view of Carbone and further in view of Karem (US 20120292436 A1). 
Regarding claim 19, Winkelmann in view of Carbone discloses the method of claim 16. Winkelmann further discloses wherein the rotor is mechanically coupled to a first outboard section (figure 1a, 13, Winkelmann) of a first foldable aircraft wing (figure 1a, 9, Winkelmann) of an aircraft (figure 1a, 1, Winkelmann), wherein the stator is mechanically coupled to a first inboard section (figure 1a, 11, Winkelmann) of the first foldable aircraft wing (figure 1a, 9, Winkelmann)
the method further comprising: detecting a position of a second outboard section of a second foldable aircraft wing of the aircraft with respect to a second inboard section of the second foldable aircraft wing (“Further, the wing arrangement preferably comprises a plurality of sensors which are arranged and adapted to sense the operation of the first and second hydraulic subsystems and of the linear hydraulic actuators, such as the position and/or operation of the various actuators mentioned above, and to provide corresponding sensor signals” [0042], “the two control units are then adapted to receive control commands from the actuating element and to control the operation of the wing arrangement accordingly” [0042] (i.e. the position of the hydraulic subsystem determines the position of the inboard wing sections relative to the outboard sections)).
Winkelmann does not disclose using the plurality of electromagnets (coils in stator) to rotate the rotor (“The method also includes continuing to drive the permanent magnet rotor with one of the stator sectors in the event of failure of one of the other stator sectors” [0006]), thereby causing the rotor (figure 1, 12) to rotate from a home to a rotated position (“As fly-by-wire designs are employed on new aircraft, or retrofitted onto existing aircraft, rotary or linear motions are required to control hydraulic actuators” [0002]).
Carbone teaches using the plurality of electromagnets (coils in stator) to rotate the rotor (“The method also includes continuing to drive the permanent magnet rotor with one of the stator sectors in the event of failure of one of the other stator sectors” [0006], Carbone), thereby causing the rotor (figure 1, 12, Carbone) to rotate from a home to a rotated position (“As fly-by-wire designs are employed on new aircraft, or retrofitted onto existing aircraft, rotary or linear motions are required to control hydraulic actuators” [0002], Carbone).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the actuator of Winkelmann to implement the rotation using an electric motor as taught by Carbone for the benefit of allowing the actuation method to work even when hydraulic power is unavailable (see Winkelmann paragraph [0029]). 
 Winkelmann in view of Carbone does not disclose such that a current position of the first outboard section with respect to the first inboard section is substantially equal to the position of the second outboard section with respect to the second inboard section.
Karem discloses an airplane wing folding method where when the control signal is sent to fold one wing, the other wing is also folded (“In a preferred embodiment, to fold the aircraft, a pilot, operator, or automatic algorithm generates a folding command signal. Based on this signal, one or more actuators displace to rotate and fold the wing on one side of the aircraft. After the first wing has successfully been folded in place, actuators commence the folding of the second wing” [0065], “Simultaneous folding of left and right wings is also contemplated” [0065]) thereby ensuring a current position of the first outboard section with respect to the first inboard section is substantially equal to the position of the second outboard section with respect to the second inboard section.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the wing tip control system of Winkelmann in view of Carbone to symmetrically change the wing tip positions of the two airplane wings as taught by Karem.
	Including a step to ensure a current position of the first outboard section with respect to the first inboard section is substantially equal to the position of the second outboard section with respect to the second inboard section would have the benefit of protecting against the possibility of user error creating a situation where one wing was deployed and the other was not, thereby rendering safe flight impracticable. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER S LEONE whose telephone number is (571)272-4039. The examiner can normally be reached M-F: 8:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER S LEONE/Examiner, Art Unit 2834                                                                                                                                                                                                        
/QUYEN P LEUNG/Supervisory Patent Examiner, Art Unit 2834